NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

RUSSELL A. ROGERS,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-551
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed July 25, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; J. Kevin Abdoney,
Judge.

Russell A. Rogers, pro se.


PER CURIAM.

             Affirmed. See Knight v. State, 808 So. 2d 210 (Fla. 2002); Dale v. State,

703 So. 2d 1045 (Fla. 1997); Franke v. State, 997 So. 2d 424 (Fla. 2d DCA 2008);

Steward v. State, 931 So. 2d 133 (Fla. 2d DCA 2006); Shortridge v. State, 884 So. 2d
321 (Fla. 2d DCA 2004).



CRENSHAW, LUCAS, and ATKINSON, JJ., Concur.